Citation Nr: 1820036	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss prior to March 7, 2007.  

2.  From June 23, 2008, to August 19, 2009, entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

3.  From August 20, 2009, to November 8, 2016, entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

4.  From November 9, 2016, entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome.  

5.  From September 25, 2009, entitlement to a rating in excess of 10 percent for chronic maxillary sinusitis.  

6.  From September 25, 2009, entitlement to a compensable rating for dermatophytosis.  

7.  From September 25, 2009, to February 27, 2017, entitlement to a rating in excess of 10 percent for coronary artery disease.  

8.  From February 28, 2017, entitlement to a rating in excess of 60 percent for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1975 to February 1977 and in the United States Army from January 1985 to March 1985.    

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In August 2017, the Veteran testified at a central office hearing before the undersigned.  A transcript of that hearing is of record.  

The issues of entitlement to a rating in excess of 10 percent from September 25, 2009, and in excess of 60 percent from February 28, 2017, for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's hearing loss prior to March 7, 2017, is at worst manifested by level I hearing in the right ear and level II hearing in the left ear.

2.  From June 23, 2008, to August 19, 2009, the Veteran's right wrist carpal tunnel syndrome is characterized by slight, incomplete paralysis.  

3.  From August 20, 2009, to November 8, 2016, the Veteran's right wrist carpal tunnel syndrome is characterized by moderate, incomplete paralysis.  

4.  From November 9, 2016, the Veteran's right wrist carpal tunnel syndrome is characterized by severe, incomplete paralysis.  

5.  From September 25, 2009, the Veteran's chronic maxillary sinusitis is characterized by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, but is not characterized by more than six non-incapacitating episodes per year of sinusitis, incapacitating episodes, radical surgery with chronic osteomyelitis, or repeated surgeries.  

6.  From September 25, 2009, the Veteran's dermatophytosis is characterized by a skin disorder with painful motion, but is not characterized by 20 percent or more of the entire body or exposed areas of the body affected or the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left hearing loss have not been met for the period prior to March 7, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From June 23, 2008, to August 19, 2009, the criteria for a disability rating in excess of 10 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8615 (2017).  

3.  From August 20, 2009, to November 8, 2016, the criteria for a disability rating of 30 percent, but no greater, for right wrist carpal tunnel syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8615 (2017).  

4.  From November 9, 2016, the criteria for a disability rating of 50 percent, but no greater, for right wrist carpal tunnel syndrome have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8615 (2017).  

5.  From September 25, 2009, the criteria for a disability rating in excess of 10 percent for chronic maxillary sinusitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6511-6513 (2017).  

6.  From September 25, 2009, the criteria for a disability rating of 10 percent, but no greater, for dermatophytosis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Left Ear Hearing Loss

The RO has granted service connection for left ear hearing loss at an initial noncompensable rating from September 25, 2009, the date that the claim was filed.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

In March 2017, the RO granted service connection for right ear hearing loss from March 7, 2017.  The Veteran now has a service-connected bilateral hearing loss disorder from this date.  The Board will therefore address the Veteran's rating for left ear hearing loss from September 25, 2009, to March 7, 2017.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

If impaired hearing is service connected in only one ear, as it is here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The Veteran's August 2010 examination does not provide for a compensable rating for left ear hearing loss.  Puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
15
40

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 18 decibels in the left ear.  Speech recognition ability using the Maryland CNC test is 100 percent in the left ear.  The audiological findings correspond to a level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's March 2017 examination does not provide for a compensable rating for left ear hearing loss.  Puretone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
35
50

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 31 decibels in the left ear.  Speech recognition ability using the Maryland CNC test is 86 percent in the left ear.  The audiological findings correspond to a level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level II hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the March 2017 and August 2010 examination findings.  Puretone threshold levels were neither 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

II.  Right Wrist Carpal Tunnel Syndrome

The Veteran is service-connected for right wrist carpal tunnel syndrome at an initial noncompensable rating under Diagnostic Code 8615 from March 1, 1977.  On June 23, 2008, he filed a claim for an increased rating.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.  38 C.F.R. § 4.124a.  Mild, incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side.  Id.  Moderate, incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side.  Id.  Severe, incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Id.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  Id.  

The Veteran is right-handed.  Therefore, the "major side" provisions of Diagnostic Code 8615 apply to his service-connected right wrist carpal tunnel syndrome.  

From June 23, 2008, to August 20, 2009, the Veteran's right wrist carpal tunnel syndrome is primarily characterized by pain and numbness.  This is consistent with a 10 percent rating based on slight, incomplete paralysis.  

From August 20, 2009, to November 9, 2016, the use of a wrist brace, limitation of motion, and painful motion is consistent with a 30 percent rating based on moderate, incomplete paralysis of a major limb.  A VA medical record of that date first mentions the Veteran being issued a splint for his right wrist.  A December 2009 VA examination indicates limitation of motion and lost ability to hold objects.  VA medical records indicate continued use of a right wrist splint through at least December 2014.  Loss of limitation of motion and the need for external wrist support is consistent with moderate, incomplete paralysis.  

From November 9, 2016, the additional loss of fine motor skills and inability to use the right hand for sanitary purposes is consistent with a 50 percent rating based on severe, incomplete paralysis of a major limb.  A VA medical record of that date is the first record stating that he cannot use his right hand for sanitary purposes.  A February 2017 VA neurological examination confirms this, and additionally states that the Veteran is unable to perform fine motor movements with his right hand.  These same factors were noted during the August 2017 central office hearing.  While medical records for this time period do not appear to specifically indicate wrist braces or splints, they do indicate continued limitation of motion.  See January 2017 VA medical record; November 2016 VA medical record.  As the Veteran's symptoms are clearly more than sensory, a rating based on severe, incomplete paralysis is appropriate.  38 C.F.R. § 4.124a.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

III.  Chronic Maxillary Sinusitis

The Veteran is service connected for chronic maxillary sinusitis at an initial non-compensable rating under Diagnostic Code 6511-6513 from March 1, 1977.  On September 25, 2009, he filed a claim for an increased rating.  He is now rated at 10 percent from this date.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B., 6 Vet. App. at 35.  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston, 605 F.3d at 984.  

The General Rating Formula for Sinusitis is applicable for Diagnostic Codes 6510 to 6514.  38 C.F.R. § 4.97.  A 0 percent rating is assigned for sinusitis that is detected by X-ray only.  Id.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.

From September 25, 2009, the Veteran's chronic maxillary sinusitis is consistent with a 10 percent rating based on three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The first medical evidence of non-incapacitating episodes is the December 2009 VA examination, which indicates constant sinus problems and states that the Veteran is "incapacitated as often as 2 times per year (3 weeks each time)."  A June 2010 VA medical record notes "persistent sinus infection for 3 weeks."  VA medical records dated June 2010 and August 2010 note that the Veteran is on claritin, singulair, and loratadine, but "still with significant symptoms."  According to an April 2014 lay statement, the Veteran experiences constant sinus issues and will "completely lose [his] voice 4 to 5 times a year."  A June 2014 VA medical record notes a diagnosis of bronchitis accompanied by "coughing up bloody mucus."  An October 2015 VA medical record also notes the Veteran calling for help with bronchitis.  A May 2016 VA medical record indicates that several chronic symptoms have worsened in the last week, including dyspnea on moderate exertion, productive cough, and sore chest.  A February 2017 VA examiner states that the Veteran has had no incapacitating or non-incapacitating episodes of sinusitis in the last 12 months, but does have "congestion constantly" and "[g]ets bronchitis about 4 times a year."  Also according to VA medical records, the Veteran appears to have been taking Loratadine daily for the course of the appeal, and consistently takes other medications such as Claritin and Singulair.  Importantly, only the December 2009 VA examination mentions non-incapacitating episodes for sinusitis and none of the medical treatment records from that time indicate non-incapacitating episodes.  

The evidence does not support more than six non-incapacitating episodes per year for the Veteran's sinusitis and does not support any incapacitating episodes requiring physician-prescribed bed rest.  At the August 2017 hearing, the Veteran testified that he experiences at least three non-incapacitating episodes of sinusitis per season, which corresponds to twelve per year.  But this evidence is outweighed by statements made by December 2009 and February 2017 VA examiners.  Also, the additional medical treatment evidence discussed above reflects consistent sinus problems, but does not reflect more than six non-incapacitating episodes of sinusitis per year.  For these reasons, the weight of the evidence is against more than six non-incapacitating per year so as to support a rating in excess of 10 percent.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

IV.  Dermatophytosis

The Veteran is service-connected for dermatophytosis at an initial non-compensable rating under Diagnostic Code 7813 from March 1, 1977.  On September 25, 2009, he filed a claim for an increased rating.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B., 6 Vet. App. at 35.  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston, 605 F.3d at 984.  

Diagnostic Code 7813 provides compensation for service-connected dermatophytoses, including of the body (tinea corporis), head (tinea capitis), feet (tinea pedis), beard area (tinea barbae), nails (tinea unguium), and inguinal area (jock itch, tinea cruris).  38 C.F.R. § 4.118.  Such disorders are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Id.  Since the Veteran's dermatophytosis is most consistent with dermatitis or eczema, the Board will assess the Veteran's symptomatology under Diagnostic Code 7806.

Diagnostic Code 7806 provides compensation for service-connected dermatitis or eczema.  38 C.F.R. § 4.118.  A 0 percent rating is appropriate where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected and no more than topical therapy was required during the past 12-month period.  Id.  A 10 percent rating is appropriate where: 1) 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or 2) systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 30 percent rating is appropriate where: 1) 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or 2) systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is appropriate where: 1) more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or 2) constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  Id.  Also under this Diagnostic Code, scars may be rated under Diagnostic Codes 7800 to 7805, depending on the disability.  The use of topical corticosteroid treatment, such as skin creams, does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, 862 F.3d 1351, 1356 (Fed. Cir. 2017).

The Veteran is entitled to a rating of 10 percent based on the minimal compensable rating for a skin disorder characterized by painful motion.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) ("[T]he plain language of [38 C.F.R.] § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a [diagnostic code] predicated on range of motion measurements.").  The December 2009 VA examination notes "soreness and itching."  The March 2014 VA skin examination states that the Veteran experiences "chronic pain" because of his dermatophytosis.  At the August 2017 central office hearing, the Veteran states that because of his skin disorder he experiences blisters, bleeding, and cracking that become more painful when he walks.  Taken together, this evidence is consistent with a 10 percent rating based on the minimal compensable rating for a skin disorder characterized by painful motion.  

The Veteran would not be entitled to a higher rating under Diagnostic Code 7813.  The December 2009 VA examination notes that Veteran's dermatophytosis covers 0 percent of his exposed skin and less than 3 percent of his entire body.  The March 2014 VA skin examination indicates that the Veteran's dermatophytosis covers 0 percent of his exposed skin and less than 5 percent of his entire body.  A compensable rating is not available based on these VA examinations.  

The February 2017 VA skin examination notes that dermatophytosis covers at least five percent of the Veteran's total body area but less than 20 percent of the Veteran's total body area.  This is consistent with the 10 percent rating that the Veteran is already being assigned based on painful motion.  The Veteran's symptoms, then, do not support a rating in excess of 10 percent for any period on appeal.  


ORDER

Entitlement to an initial compensable rating for left ear hearing loss for the period prior to March 7, 2017, is denied.  

From June 23, 2008, to August 19, 2009, entitlement to an initial rating in excess of 10 percent for right wrist carpal tunnel syndrome is denied.  

From August 20, 2009, to November 8, 2016, entitlement to a rating of 30 percent, but not greater, for right wrist carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 9, 2016, entitlement to a rating of 50 percent, but not greater, for right wrist carpal tunnel syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From September 25, 2009, entitlement to a rating in excess of 10 percent for chronic maxillary sinusitis is denied.  

From September 25, 2009, entitlement to a 10 percent, but not greater, rating for service-connected dermatophytosis is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

From February 28, 2017, the Veteran is rated at 60 percent for coronary artery disease, based on a VA examination of that date, which reports a METs level of greater than 3 but not greater than 5.  The exam was conducted by a nurse practitioner who states that the interview METs testing conducted during the February 2017 VA examination is more reflective of the Veteran's heart status than the abnormal echocardiogram dated September 2009.  That echocardiogram reports a left ventricular ejection fraction (LVEF) of 55 to 65 percent.  Consistent with this, a February 2012 medical record reports an LVEF of 65 percent.  See February 2012 private medical record (received 10/24/17, page 27 of 34).  

The Veteran argues that the February 2017 VA examination is inadequate because it was performed by a nurse practitioner and because a current echocardiogram was not performed.  VA regulations require that where an LVEF is not of record, a heart disorder is to be evaluated "based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disorder."  38 C.F.R. § 4.100(c).  

The Veteran's last LVEF measurement was conducted in 2012.  His METs values have dropped since that time.  The February 2017 VA examiner did not make a finding regarding the need for LVEF testing as required by 38 C.F.R. § 4.100(c).  The Board will therefore remand the Veteran's claim for a medical opinion as to whether the METs values reported in the February 2017 VA examination sufficiently reflect the severity of the Veteran's cardiovascular disorder.  If the examiner states that an LVEF test is needed, the RO must conduct such a test before readjudicating the Veteran's claim.  

VA treatment records to March 22, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 23, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 23, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2. Have an appropriate doctor review the Veteran's claims folder, including but not limited to the February 2017 VA heart examination, and offer an opinion as to whether an LVEF test is needed because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disorder.  A complete rationale must be provided in support of this opinion.  

3. If the doctor selected to write the medical opinion in instruction 2 determines that LVEF testing is required, forward the Veteran's claims folder to an appropriate doctor to provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected coronary artery disease.  The claims file must be made available to the examiner.  If the doctor selected to write the medical opinion in instruction 2 determines that LVEF testing is not required, do not schedule an additional examination and proceed to the next instruction.  

4. After the requested development has been completed, together with any additional development as may become necessary, re-adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


